Title: From George Washington to John Hancock, 7 August 1777
From: Washington, George
To: Hancock, John



Sir
Camp near German Town [Pa.] August 7th 1777

Yesterday Evening, I received a Letter from Genl Schuyler of the 1st Inst., a Copy of which and of its Inclosures, I do myself the Honor of

transmitting you. By these you will perceive, that Our affairs, at the Northward, have experienced no change for the better; On the contrary, that they are in a more unpromising train. I have the Honor to be with great respect Sir Your Most Obedt servant

Go: Washington

